Citation Nr: 1132947	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-02 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from May 1965 to April 1967, January 1983 to May 1983, January 1990to June 1990, and September 1991 to March 1992, with additional service in the Arkansas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in December 2010; a transcript of that hearing is associated with the claims file.

The Board observes that the Veteran most recently filed his application to reopen his claim of entitlement to service connection for bilateral hearing loss in February 2007 and an August 2007 rating decision initially denied such claim.  Thereafter, the Veteran submitted a statement in November 2007, within one year of the August 2007 denial.  The November 2007 statement, which the RO construed as a new claim, was adjudicated in the March 2009 rating decision on appeal.  However, in connection with the Veteran's November 2007 submission, he submitted an October 2007 statement from his physician which indicates that he has moderate to severe sensorineural hearing loss in both ears and needed hearing aids.  Thereafter, in the March 2009 rating decision on appeal, the additional evidence was considered.  

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As evidence accompanying the Veteran's November 2007 statement qualifies as new and material evidence as it indicates that the Veteran may have a current hearing loss disability (which was not present at the time of the August 2007 rating decision), such must be considered as having been filed in connection with the Veteran's original claim and, therefore, the Board finds that the Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss has been pending since VA received his original claim in February 2007.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).


FINDINGS OF FACT

1.  In a final decision issued in January 2006, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  Evidence added to the record since the final January 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

3.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2010)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's bilateral hearing loss was incurred during his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

At his December 2010 Board hearing and in documents of record, the Veteran claims that, while serving in Saudi Arabia during the Persian Gulf War, he was exposed loud noises on the flight line and in convoys.  He alleges that such resulted in his current bilateral hearing loss and, therefore, service connection for such disorder is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical or, in certain circumstances, lay evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

By way of background, the Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied in a December 1994 rating decision based on his service treatment records and an October 1994 VA examination.  Specifically, the RO denied service connection as in-service examinations and the October 1994 VA examination showed normal hearing.  Throughout the years, the Veteran's application to reopen his claim of entitlement to service connection has been denied numerous times by the RO and the Board.  

Most recently, in a rating decision issued in January 2006, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In this regard, the Board notes that the Veteran's claim had previously been denied based on the fact that he did not have a diagnosis of bilateral hearing loss pursuant to VA regulations and there was no nexus to service.  At such time, the RO considered the prior denials of record, VA examinations, and treatment records.  The RO determined that the newly received evidence did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In January 2006, the Veteran was advised of the decision and his appellate rights.  No further communication was received from the Veteran until February 2007, when VA received his application to reopen such claim.  Therefore, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2010)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Since the January 2006 rating decision, the evidence added to the record consists of the Veteran's written statements and his personal hearing testimony, private and VA treatment records, and VA examination reports.   In this regard, the newly received evidence demonstrates that the Veteran has a current diagnosis of bilateral hearing loss under VA regulations.  Specifically, a February 2009 VA examination reveals auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears, a previously unestablished fact.  Moreover, the Veteran has offered his personal testimony regarding his in-service noise exposure and the difficulty he has had with hearing since his discharge from the military.  Furthermore, in July 2009, a VA examiner offered an opinion addressing the etiology of the Veteran's bilateral hearing loss.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran has a current bilateral hearing loss disability as defined by VA regulations.  Moreover, the Veteran testified as to his in-service noise exposure and continuity of symptomatology.  In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  Therefore, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  See Shade, supra.  Consequently, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for bilateral hearing loss and, as such, raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for bilateral hearing loss is reopened.   

The Board will now proceed with a review of the Veteran's claim on a de novo basis.  As the AOJ considered his claim on the merits in the March 2009 rating decision and July 2009 statement of the case, the Board finds no prejudice to the Veteran in adjudicating the merits of his claim of entitlement to service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran had competently and credibly testified to in-service noise exposure while serving in Saudi Arabia on the flight line and in convoys.  Additionally, his service treatment records reflect that, in January 1992, he was given a hearing loss profile, which reflected that he was routinely exposed to hazardous noise.  Moreover, the Veteran's DD Form 214 confirms he was stationed in Southwest Asia, corroborating his assertions of acoustic trauma in Saudi Arabia.  Additionally, as indicated previously, the February 2009 VA examination reveals auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears.  

The Board has first considered whether service connection for such disability is warranted on a presumptive basis.  However, while the Veteran demonstrated bilateral hearing loss during his last period of military service, there is no evidence that he demonstrated such to a degree of 10 percent within one year of his service separation in March 1992.  In this regard, private treatment records dated from 1992 to 1994 are negative for bilateral hearing loss.  Moreover, an October 1994 VA examination revealed normal hearing bilaterally.  As such, presumptive service connection is not warranted.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is directly related to his in-service noise exposure.    

In this regard, the July 2009 VA examiner noted that the Veteran's service treatment records reflected mild to moderate hearing loss in the right ear and a mild high frequency loss in the left ear in January 1992.  The examiner mistakenly indicated that such examination was conducted in connection with the Veteran's the entry to his last period of service; however, it is clearly in the middle of such service as he served on active duty from September 1991 to March 1992.  He further noted that the Veteran's National Guard hearing tests suggested somewhat variable hearing test results; however, a May 1996 VA examination, which was conducted after the Veteran's service discharge, indicated normal thresholds bilaterally.  Based on such test, the examiner opined that the Veteran's hearing loss is not related to his active duty noise exposure.   

However, the Board finds that the VA examiner's rationale is based on inaccurate factual premises and inadequately articulated.  Indeed, the examiner inaccurately relied on the notion that a January 1992 service treatment record showed hearing loss on entry to a period of active duty.  In actuality, this profile occurred midway into a period of active duty.  As such, the Veteran demonstrated bilateral hearing loss during his military service.  In this regard, the Board notes that such meets VA's definition of hearing loss only for the right ear; however, the July 2009 VA examiner noted that the results also demonstrated a mild high frequency loss in the left ear.  The VA examiner further failed to consider the Veteran's competent and credible testimony that he has experienced difficulty hearing since his service discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board accords no probative value to the VA examiner's opinion.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  

In contrast, the Board finds that the evidence demonstrates bilateral hearing loss during the Veteran's military service and he has competently and credibly testified that the onset of his hearing loss began in service and has continued to the present time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board further notes that the Veteran is already service-connected for tinnitus due to the same source of in-service acoustic trauma, suggesting that such noise exposure negatively impacted the Veteran's ability to hear.  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor and find that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert, supra. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss is granted. 

Service connection for bilateral hearing loss is granted. 


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


